       Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGE MALCOLM COLE,                     )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )
                                         )
UNITED STATES OF AMERICA,                )   Civil Action No. 1:18-cv-05901-ELR
                                         )
      Defendant.                         )
                                         )
                                         )
                                         )
                                         )

        JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

1.    Description of Case:
      (a)   Describe briefly the nature of this action.

      This is a medical malpractice case.

      (b)   Summarize, in the space provided below, the facts of this case. The
            summary should not be argumentative nor recite evidence.

       Between January and April 2016, Plaintiff was seen and treated by
various employees of the Defendant for various health issues, including an
infection. He was treated, in part, with antibiotics. In April 2016, Plaintiff was
diagnosed with MRSA. In August 2016, Plaintiff was admitted to the VA
hospital and treated by an infectious disease specialist. Between August 2016
and the present, medical procedures were performed on various parts of
Plaintiff’s body including his left ankle, bilateral psoas muscles, left forearm
and lumbar vertebrae.



                                         1
       Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 2 of 10




      (c)       The legal issues to be tried are as follows:

      1.    Whether Defendant was negligent and violated the applicable
standard of care in failing to monitor, assess, diagnose and treat the Plaintiff in
a timely manner;

     2.    Whether any alleged negligence on the part of the Defendant
proximately caused Plaintiff’s injuries; and

      3.        The nature and extent of Plaintiff’s damages.

      (d)       The cases listed below (include both style and action number) are:

            i. Pending Related Cases: N/A

            ii. Previously Adjudicated Related Cases: N/A

2.    This case is complex because it possesses one or more of the features listed
      below:

            ☐       (1) Unusually large number of parties

            ☐       (2) Unusually large number of claims or defenses

            ☒       (3) Factual issues are exceptionally complex

            ☐       (4) Greater than normal volume of evidence

            ☒       (5) Extended discovery period is needed

            ☐       (6) Problems locating or preserving evidence

            ☐       (7) Pending parallel investigations or action by government

            ☒       (8) Multiple use of experts

            ☐       (9) Need for discovery outside United States boundaries



                                             2
       Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 3 of 10




            ☒      (10) Existence of highly technical issues and proof

            ☐      (11) Unusually complex discovery of electronically stored
                        information

      The Parties’ Position: This case is complex because it involves many fact
witnesses and the use of multiple expert witnesses. Some of Plaintiff’s medical
records are still being located by the Parties. Further, there are technical issues
of proof, given the length of Plaintiff’s treatment. The Parties submit this case
is appropriate for at least an 8-month discovery track.


3.    Counsel:
      The following individually-named attorneys are hereby designated as lead
counsel for the parties:

       Plaintiff                                J. Callen Sparrow
                                                Heninger Garrison Davis, LLC
       Defendant                                Samuel H. Williams
                                                U.S. Attorney’s Office

4.    Jurisdiction:
Is there any question regarding this Court’s jurisdiction?

                Yes    _X       No

       If “yes,” please attach a statement, not to exceed one page, explaining the
jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should be
supported by authority.

5.    Parties to this Action:
      (a)    The following persons are necessary parties who have not been joined:
             N/A

      (b)    The following persons are improperly joined as parties: N/A

                                           3
       Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 4 of 10




      (c)    The names of the following parties are either inaccurately stated or
             necessary portions of their names are omitted: N/A

      (d)    The parties shall have a continuing duty to inform the Court of any
             contentions regarding unnamed parties necessary to this action or any
             contentions regarding misjoinder of parties or errors in the statement of
             a party’s name.
6.    Amendments to the Pleadings:

       Amended and supplemental pleadings must be filed in accordance with the
time limitations and other provisions of Federal Rule Civil Procedure 15. Further
instructions regarding amendments are contained in LR 15.

      (a)    List separately any amendments to the pleadings that the parties
             anticipate will be necessary: None.
      (b)    Amendments to the pleadings submitted LATER THAN THIRTY
             DAYS after the Joint Preliminary Report and Discovery Plan is filed,
             or should have been filed, will not be accepted for filing, unless
             otherwise permitted by law.
7.    Filing Times for Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.
       All other motions must be filed WITHIN THIRTY DAYS after the beginning
of discovery, unless the filing party has obtained prior permission of the court to file
later. Local Rule 7.1A(2).

      (a)    Motions to Compel: before the close of discovery or within the
             extension period allowed in some instances. Local Rule 37.1.

      (b)    Summary Judgment Motions: within thirty days after the close of
             discovery, unless otherwise permitted by court order. Local Rule 56.1.

      (c)    Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
             respectively, regarding filing limitations for motions pending on
             removal, emergency motions, and motions for reconsideration.


                                           4
        Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 5 of 10




      (d)    Motions Objecting to Expert Testimony: Daubert motions with regard
             to expert testimony no later than the date that the proposed pretrial order
             is submitted. Refer to Local Rule 7.2F.

8.    Initial Disclosures

      The parties are required to serve initial disclosures in accordance with
Fed.R.Civ.P. 26. If any party objects that initial disclosures are not appropriate, state
the party and basis for the party’s objection. NOTE: Your initial disclosures should
include electronically stored information. Refer to Fed.R.Civ.P. 26(a)(1)(B).
      The Parties agree that Initial Disclosures are due on September 9, 2019.

9.    Request for Scheduling Conference

       Does any party request a scheduling conference with the Court? If so, please
state the issues which could be addressed and the position of each party.

      The Parties do not request a Scheduling Conference at this time.

10.   Discovery Period
      The discovery period commences thirty days after the appearance of the first
defendant by answer to the complaint. As stated in LR 26.2A, responses to initiated
discovery must be completed before expiration of the assigned discovery period.
       Cases in this Court are assigned to one of the following three discovery tracks:
(a) zero month discovery period, (b) four months discovery period, and (c) eight
months discovery period. A chart showing the assignment of cases to a discovery
track by filing category is contained in Appendix F. The track to which a particular
case is assigned is also stamped on the complaint and service copies of the complaint
at the time of filing.

      Please state below the subjects on which discovery may be needed:

      The Parties’ Position: Discovery will be needed on the facts underlying
Plaintiff’s claims, Defendant’s liability, and Plaintiff’s damages. Both parties
anticipate the disclosure and depositions of expert witnesses.




                                           5
       Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 6 of 10




      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

      The Parties’ Position: The parties jointly request that this case be
assigned to the 8-month discovery track due to the large amount of discovery
involved and the anticipated use of multiple experts on each side.

11.   Discovery Limitation        and    Discovery     of   Electronically     Stored
      Information:

      (a)   What changes should be made in the limitations on discovery imposed
            under the Federal Rules of Civil Procedure or Local Rules of this Court,
            and what other limitations should be imposed?
      The Parties’ Position: The parties do not expect any changes at this time.

      (b)   Is any party seeking discovery of electronically stored information?

                         Yes      X      No

      If “yes,”

            (1)    The parties have discussed the sources and scope of the
                   production of electronically stored information and have agreed
                   to limit the scope of production (e.g., accessibility, search terms,
                   date limitations, or key witnesses) as follows:

            (2)    The parties have discussed the format for the production of
                   electronically stored information (e.g., Tagged Image File
                   Format (TIFF or .TIF files), Portable Document Format (PDF),
                   or native), method of production (e.g., paper or disk), and the
                   inclusion or exclusion and use of metadata, and have agreed as
                   follows:

      In the absence of agreement on issues regarding discovery of electronically
stored information, the parties shall request a scheduling conference in paragraph 9
hereof.


                                          6
       Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 7 of 10




12.   Other Orders
      What other orders do the parties think that the Court should enter under Rule
26(c) or under Rule 16(b) and (c)?

      Not at this time.

13.   Settlement Potential
      (a)   Lead counsel for the parties certify by their signatures below that they
            conducted a Rule 26(f) conference that was held on August 23, 2019,
            and that they participated in settlement discussions. Other persons who
            participated in the settlement discussions are listed according to party.

            For Plaintiff: Lead counsel (signature):

                               /s/ J. Callen Sparrow,
                               Heninger Garrison Davis, LLC

                   Other participants: Travis Lynch

            For Defendant: Lead counsel (signature):

                               /s/ Samuel Williams,
                               U.S. Attorney’s Office

      (b)   All parties were promptly informed of all offers of settlement and
            following discussion by all counsel, it appears that there is now:

                   (_____)     A possibility of settlement before discovery
                   (    )      A possibility of settlement after discovery
                   (_____)     A possibility of settlement, but a conference with
                               the judge is needed.
                   (__X__)     No possibility of settlement.

      (c)   Counsel (_____) do or ( x ) do not intend to hold additional settlement
            conferences among themselves prior to the close of discovery. The
            proposed date of the next settlement conference is N/A.



                                         7
       Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 8 of 10




      (d)   The following specific problems have created a hindrance to settlement
            of this case:

      There is insufficient information at this time to engage in meaningful
settlement discussions.

14.   Trial by Magistrate Judge
      Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.
            (a)   The parties ( ) do consent to having this case tried before a
                  magistrate judge of this Court. A completed Consent to
                  Jurisdiction by a United States Magistrate Judge form has been
                  submitted to the clerk of court this ____ day
                  _________________________, of 20__.

            (b)   The parties ( X ) do not consent to having this case tried before a
                  magistrate judge of this Court.



                               [Signature page follows]




                                        8
      Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 9 of 10




     Respectfully submitted, this 6th day of September, 2019.

Heninger Garrison Davis, LLC            U.S. Attorney’s Office

By: /s/ J. CALLEN SPARROW               By: /s/SAMUEL H. WILLIAMS
J. Callen Sparrow, admitted PHV         Samuel H. Williams
Erik S. Heninger, GA Bar No. 346783     Assistant United States Attorney
Heninger Garrison & Davis, LLC          Georgia Bar No. 49622
2224 1st Avenue North                   Samuel.Williams2@usdoj.gov
Birmingham, Alabama 35203               600 U.S. Courthouse
Telephone: (205) 326-3336               75 Ted Turner Drive SW
Facsimile: (205) 326-3332               Atlanta, GA 30303
jcsparrow@hgdlawfirm.com                Tel: (404)581-6000
erik@hgdlawfirm.com                     Fax: (404)581-6181

Travis E. Lynch, GA Bar No. 162373
Heninger Garrison & Davis, LLC          Attorney for Defendant
3621 Vinings Slope, Suite 4320
Atlanta, Georgia 30339
Tel. (404) 996-0867
Fax (205) 326-3332
tlynch@hgdlawfirm.com

Attorneys for Plaintiff




                                       9
       Case 1:18-cv-05901-SDG Document 20 Filed 09/06/19 Page 10 of 10




                           CERTIFICATE OF SERVICE

      I hereby certify that on September 6, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of

the filing to all counsel of record.


                                              /s/ J. CALLEN SPARROW
                                              Of Counsel




                                         10
